MEMORANDUM:
***1126The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. Liberally construing the complaint, presuming the facts alleged to be true and affording plaintiff the benefit of all favorable inferences, the complaint states a cause of action and defendants' documentary evidence does not establish, as a matter of law, that the work site where plaintiff's injury occurred was not a construction area in accordance with Labor Law § 241(6).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals ( 22 NYCRR 500.11 ), order affirmed, with costs, and certified question answered in the affirmative, in a memorandum.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia and Wilson concur. Judge Feinman took no part.